Title: From Thomas Jefferson to Richard Harrison, 23 December 1793
From: Jefferson, Thomas
To: Harrison, Richard



Dr Sir
Philadelphia Dec. 23. 1793.

You were so good as to inform me some time before our late dispersion, that on considering the account rendered for my department you thought you could proceed to settle it and give a quietus. I have now prepared it down to the present day, and wish to give it in to the legislature on Thursday or Friday. I shall be happy therefore if you can assign me half an hour tomorrow or next day, and I will call at your office. I am with great esteem Dr. Sir Your most obedt. servt.

Th: Jefferson


These are my ideas of the course of accountability for the foreign fund in my department.

I. The Treasurer gives his order for the money on the bank of the US. in favor of the Secrety. of state, who is thereupon debited by the auditor with it. The Secretary of state gives orders on the bank, first in favor of the drawers of bills of Exchange to be remitted generally to our bankers in Amsterdam; 2dly. in favor of special messengers going from hence. Consequently due proofs of the remittance of these bills of exchange to the bankers, and of the paiment of these special monies to messengers &c. exonerate the Secy. of state, and debit the bankers and special messengers.
II. This gives rise to a second order of accounts for the whole money, to wit, with the bankers who are required to render their accounts annually on the 1st. day of July, to be deposited in the Auditor’s office: and with the said special messengers for the sums they receive. The bankers account debits themselves with the portion of the monies remitted them (which is nearly the whole of the fund) and they exonerate themselves by payments to our foreign ministers, who are debited with those paiments.
III. This begets a third order of accounts for that proportion of the money which has passed thro’ the bankers hands (nearly the whole fund as before observed) to wit, with our foreign ministers, who are required to render their accounts on the 1st. of July annually to be deposited for settlement in the Auditor’s office. These ministers debit themselves the sums they receive from the bankers, and balance them by credits for their salaries and other authorised disbursements. These being for the
 most part final expenditures, the course of accountability ceases at this stage.

Note. Amsterdam having been considered here at the earlier part of this year as a depository of some risk, the remittances of the year have been made to Mr. Pinckney our minister at London, (on which place alone good bills were to be had) to be deposited by him at Amsterdam when safe. It is probable that the accounts of our bankers, acknoleging all these remittances specifically, will save the necessity of erecting any intermediate account for them against Mr. Pinckney.

